                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

THOMAS D. SAILORS,

                     Plaintiff,
                                                                        8:18CV189
        vs.

DANIEL KEYES, SPECIAL                                                    ORDER
ADMINISTRATOR OF THE ESTATE OF
PAUL KEYES, US Marshal #3483,
MAXWELL HUBKA, City of Lincoln Police
Ofc. #1655, and COLE JENNINGS, City of
Lincoln Police Ofc. #1650, in their Individual
Capacities,

                        Defendants.


THOMAS D. SAILORS,
                                                                        8:19CV01
                        Plaintiff,

        vs.                                                              ORDER

U.S. MARSHALS SERVICES, and WILL
IVERSON,

                        Defendants.


       This matter comes before the Court on its own motion. It appears to the Court that the above
captioned cases are related. The Court has reviewed the filings in both cases and it appears the cases
may be consolidated pursuant to Fed. R. Civ. P. 42(a), as both cases arise out of the same set of facts
and are based on similar, if not identical, allegations. See EEOC v. HBE Corp., 135 F.3d 543, 551
(8th Cir. 1998). Accordingly,
       IT IS ORDERED that the parties shall have until June 21, 2019, to show cause why Sailors
v. Keyes et al, 8:18CV189 (D. Neb. 2018) and Sailors v. U.S. Marshals Services et al, 8:19CV01 (D.
Neb. 2019) should not be consolidated for all purposes.
       Dated this 5th day of June, 2019.
                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
